NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     JOHN HARRY ALLEN, Petitioner.

                         No. 1 CA-CR 15-0283 PRPC
                              FILED 4-18-2017


     Petition for Review from the Superior Court in Yavapai County
                        Nos. V1300CR820000333
                             V1300CR820000436
                  The Honorable Michael R. Bluff, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yavapai County Attorney’s Office, Prescott
By Dana E. Owens
Counsel for Respondent

John Harry Allen, Florence
Petitioner


                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jon W. Thompson joined.
                            STATE v. ALLEN
                           Decision of the Court

W I N T H R O P, Judge:

¶1            Petitioner, John Harry Allen, petitions for review of the
summary dismissal of his second petition for post-conviction relief. In 2002,
Allen pled guilty to attempted molestation of a child and two counts of
molestation of a child, all dangerous crimes against children. The superior
court sentenced him to an aggregate term of forty-four years’
imprisonment. Allen argues the superior court erred when it imposed
consecutive sentences, when it treated the offenses as dangerous crimes
against children, and when it found Allen had historical prior felony
convictions for sentencing purposes.

¶2             We deny relief because Allen could have raised these issues
in his first post-conviction relief proceeding. Any claim a defendant could
have raised in an earlier post-conviction relief proceeding is precluded. See
Ariz. R. Crim. P. (“Rule”) 32.2(a). None of the exceptions under Rule 32.2(b)
apply.

¶3           Accordingly, although we grant review, we deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        2